Citation Nr: 0815622	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
December 1966 and from July 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records show that the veteran was diagnosed 
as having a seizure disorder during service.  He was 
initially treated for seizure syndrome in January 1970.  The 
record shows that the veteran was diagnosed as having 
possible temporal lobe epilepsy in May 1970 and seizure 
disorder - epilepsy in October 1970.  Inservice 
hospitalization record from March 1972 to April 1972 states 
that the veteran had a two-year history of seizure disorder, 
for which he was on medication.  Post-service treatment 
records show that the was diagnosed as having a seizure 
disorder by history in June 1977 during private treatment.  
VA treatment records show that in February 2002 and June 
2002, the veteran was diagnosed as having a seizure disorder.  
A January 2007 CT head scan revealed patches of decreased 
density in the periventricular white matter, which was noted 
to be nonspecific and likely relate to microvascular ischemic 
change.  

The Board finds that the veteran should be afforded a VA 
examination to obtain a medical opinion as to whether his 
post-service diagnosis of a seizure disorder is related to 
his inservice diagnoses of a seizure disorder and epilepsy.  
Such an opinion is necessary for a determination on the 
merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d).

As the case must be remanded for the foregoing reasons, the 
veteran's most current VA treatment records should also be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the veteran's complete 
treatment records from the VA 
Healthcare System, dated since July 
2007.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology 
of the claimed seizure disorder.  The 
claims file must be made available to 
the examiner for review prior to the 
examination.  All necessary tests 
should be conducted and the examiner 
should review the results of any 
testing prior to completion of the 
report.

Based on the examination and review of 
the record, the examiner should state 
whether the veteran has a current 
seizure disorder.  If so, the examiner 
should state whether it is at least as 
likely as not (i.e., whether there is 
at least a 50 percent probability) that 
any current seizure disorder had its 
onset during active service or is 
related to any in-service disease or 
injury.  If the examiner determines 
that a seizure disorder pre-existed 
service, the examiner offer an opinion 
as to whether it is at least as likely 
as not that such disorder did not 
undergo a worsening in service to a 
permanent degree beyond that which 
would be due to the natural progression 
of the disease.

A detailed rationale for any opinion 
expressed should be provided.

3.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



